DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 11 October 2019.
Claims 85-104 are currently pending and being examined. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Switzerland on 3 May 2017. It is noted, however, that applicant has not filed a certified copy of the CH00591/17, CH00592/17, CH00593/17, CH00594/17, and CH00595/17 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lifting element, transmission rod, guide element, eccentric cam, gearing, and slide must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because the reference numbers are handwritten and not uniform, should be corrected by using uniform typed numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 91, recites “The stapling device of claim 9”, however there is no claim 9. Examiner will interpret it as “The stapling device of claim 90”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 85-90 and 94-104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mina (US 2009/0242604).

In regards to Claim 85, Mina teaches a stapling device (fastener-driving tool 100; Fig. 1) comprising:

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale
a housing (housing portion 102) comprising a contact surface (workpiece contact element 112) and defining an ejection channel terminating in an ejection opening defined in the contact surface (annotated Fig. 1), the housing comprising a first detecting device (112);
an ejector movable in the ejection channel between an upper position and a lower position (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
a magazine attached to the housing and configured to, when storing one or more staples, position one of the one or more staples in the ejection channel (annotated Fig. 1); 
a drive operably connected to the ejector and configured to move the ejector from the upper position to the lower position to engage the staple in the ejection channel and eject the staple out of the ejection opening (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
an activatable trigger (trigger mechanism 114); and
a control system (300) configured to, when in a semi-automatic operating mode:
responsive to a first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position (“in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece.” ¶[0002]); and
after the first triggering condition has been met, responsive to a second triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position (“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]),
wherein the first triggering condition and the second triggering condition are different.

In regards to Claim 86, Mina teaches the stapling device of claim 85, wherein the first triggering condition is met when the trigger is activated while the first detecting device detects an object (“in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece.” ¶[0002]).

In regards to Claim 87, Mina teaches the stapling device of claim 86, wherein the second triggering condition is met when, while the trigger remains activated after the first triggering condition is met, the first detecting device stops detecting the object and later detects the object (“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]).

In regards to Claim 88, Mina teaches the stapling device of claim 85, wherein the trigger comprises a second detecting device (trigger mechanism 114). 

In regards to Claim 89, Mina teaches the stapling device of claim 88, wherein the first triggering condition is met when the trigger is activated while the first detecting (“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]). 

In regards to Claim 90, Mina teaches the stapling device of claim 89, wherein the second triggering condition is met when, while the trigger remains activated after the first triggering condition is met, the first detecting device stops detecting the first object and later detects the first object while the second detecting device detects the second object (“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]).

In regards to Claim 94, Mina teaches the stapling device of claim 85, wherein the control system is further configured to, when in an automatic operating mode:
responsive to the first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position; and
responsive to a third triggering condition being met, control the drive to repeatedly cause the ejector to move from the upper position to the lower position, (“the rate at which the fastener-driving tool can be continuously fired can be adjusted” ¶[0005]),
wherein the third triggering condition is different from the first and second triggering conditions (“a third fully automatic continuous firing mode of operation, as long as the workpiece contact element is maintained in contact with, and pressed against, the workpiece or substrate, and as long as the trigger mechanism is maintained at its depressed position, the fastener-driving tool will automatically and continuously fire fasteners into the workpiece or substrate.” ¶[0003]).

In regards to Claim 95, Mina teaches the stapling device of claim 94, wherein the control system is further configured to stop controlling the drive device to repeatedly cause the ejector to move from the upper position to the lower position responsive to the third triggering condition no longer being met (“a third fully automatic continuous firing mode of operation, as long as the workpiece contact element is maintained in contact with, and pressed against, the workpiece or substrate, and as long as the trigger mechanism is maintained at its depressed position, the fastener-driving tool will automatically and continuously fire fasteners into the workpiece or substrate.” ¶[0003]).

In regards to Claim 96, Mina teaches the stapling device of claim 95, wherein the first triggering condition is met when the trigger is activated while the first detecting (“the workpiece contacting element must first be depressed against the workpiece or substrate followed by the depression or actuation of the trigger mechanism.” ¶[0002]).

In regards to Claim 97, Mina teaches the stapling device of claim 96, wherein the third triggering condition is met when both the trigger remains activated and the first detecting device continues detecting the object after the first triggering condition is met (“the fastener-driving tool will be able to operate in a fully automatic continuous firing mode of operation by means of which the fastener-driving tool can continuously fire fasteners into a substrate or workpiece as long as the workpiece contact element is maintained at its engaged or depressed position against the workpiece or substrate, and as long as the trigger mechanism is likewise maintained at its actuated or depressed position” ¶[0005]).

In regards to Claim 98, Mina teaches the stapling device of claim 97, wherein the second triggering condition is met when, while the trigger remains activated after the first triggering condition is met, the first detecting device stops detecting the object and later detects the object (“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]).

In regards to Claim 99, Mina teaches the stapling device of claim 94, wherein the control system is further configured to, when in a manual operating mode, responsive to the first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position (“in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece.” ¶[0002]; “the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]).

In regards to Claim 100, Mina teaches the stapling device of claim 99, wherein the control system is further configured to stop controlling the drive device to repeatedly cause the ejector to move from the upper position to the lower position responsive to the third triggering condition no longer being met (“the fastener-driving tool will be able to operate in a fully automatic continuous firing mode of operation by means of which the fastener-driving tool can continuously fire fasteners into a substrate or workpiece as long as the workpiece contact element is maintained at its engaged or depressed position against the workpiece or substrate, and as long as the trigger mechanism is likewise maintained at its actuated or depressed position” ¶[0005]).

In regards to Claim 101, Mina teaches the stapling device of claim 100, wherein the first triggering condition is met when the trigger is activated while the first detecting device detects an object (“in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece.” ¶[0002]).

In regards to Claim 102, Mina teaches the stapling device of claim 101, wherein the third triggering condition is met when both the trigger remains activated and the first detecting device continues detecting the object after the first triggering condition is met (“the fastener-driving tool will be able to operate in a fully automatic continuous firing mode of operation by means of which the fastener-driving tool can continuously fire fasteners into a substrate or workpiece as long as the workpiece contact element is maintained at its engaged or depressed position against the workpiece or substrate, and as long as the trigger mechanism is likewise maintained at its actuated or depressed position” ¶[0005]).

In regards to Claim 103, Mina teaches the stapling device of claim 102, wherein the second triggering condition is met when, while the trigger remains activated after the first triggering condition is met, the first detecting device stops detecting the object and later detects the object (“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]).

In regards to Claim 104, Mina teaches the stapling device of claim 94, further comprising an input device configured to receive an input, wherein the control system is further configured to change the time interval in response to the input (“the rate at which the fastener-driving tool can be continuously fired can be adjusted” ¶[0005]; “the fastener-driving tool 100 will be disposed within its fully automatic continuous firing mode of operation. Still further, as can also be appreciated from FIG. 3, it is also seen that the changeover control pin 302 is movable along a linear locus 304 which is substantially perpendicular to the linear locus 288 defined by means of the spool valve 254, the needle valve housing 272, and the needle valve 276” ¶[0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view of Howes (US 2015/0136829) and Hlinka (US 2011/0132959).

In regards to Claim 91, Mina teaches the stapling device of claim 90. 
Mina does not expressly teach the first and second detecting devices include optical sensors.
However, Howes teaches the first detecting device (optical sensors 402) is an optical sensor (“As illustrated in FIGS. 5 and 6, during use, light may be emitted from the emitters of the optical sensors 402, which may reflect off the surface 502 of the workpiece 102.” ¶[0105]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, by using optical sensors, as taught by Howes, for detecting the presence of the workpiece and if the nose piece is parallel to the workpiece. (Howes ¶[0105]) 
However, Hlinka teaches the second detecting device (trigger 308, pushbutton electric switch 304; Fig. 5) is an optical sensor (“the mechanical pushbutton electric switch 304 could be replaced by a non-mechanical switch such as a solid state switch coupled to an electro-optical sensor, where the trigger assembly could close the electric switch by interrupting a light beam in the electro-optical sensor.” ¶[0037]).
. 

Claims 92 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view Fujimoto (US 8,550,323).

In regards to Claim 92, Mina teaches the stapling device of claim 85, 
Mina does not expressly teach a lifting element, a transmission rod connected to the lifting element, and a guide element connected to the transmission rod, wherein the ejector is mounted to the guide element, wherein the drive is operably connected to the ejector via the lifting element, the transmission rod, and the guide element.
However, Fujimoto teaches a lifting element (link arm 143; Fig. 6), a transmission rod (“driver 141 comprises an elongate rod-like member and serves as an actuating member for driving a nail by linearly moving in the longitudinal direction of the body 101” col. 12 l. 6-8) connected to the lifting element (“The link arm 143 is a motion converting member which converts revolution of the driving pin 133 into linear motion and drives the driver 141.” col. 12 l. 10-12), and a guide element (driver guide 121) connected to the transmission rod, wherein the ejector is mounted to the guide element (“The driver 141 comprises an elongate rod-like member and serves as an actuating member for driving a nail by linearly moving in the longitudinal direction of the body 101 and moving forward within a driving hole 121a of the driver  guide 121.” col. 12 l. 6-10), wherein the drive is operably connected to the ejector via the lifting element, the transmission rod, and the guide element (“The linear movement of the driver 141 is defined by movement of the tip end (front end) of the driver 141 within the driving hole 121a of the driver guide 121 and by movement of the connecting pin 145 for connecting the driver 141 and the link arm 143 along a linear guide hole 107 a which is formed in the cover plate 107 A and extends in the longitudinal direction.” col. 12 l. 27-33).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, by using the driving mechanism, as taught by Fujimoto, for utilizing kinetic energy of the flywheel to improve workability of the driving tool.  

In regards to Claim 93, Mina as modified by Fujimoto teaches the stapling device of claim 92. Fujimoto teaches further comprising gearing (flywheel 131; Fig. 12) and an eccentric cam (flat cam 179; Fig. 13), wherein the drive is operably connected to the cam via the gearing and configured to rotate the cam (“the flat cam 179 is rotated together with the flywheel 131” col. 14 l. 38-39), wherein the lifting element defines a slide, wherein the slide comprises first (107a) and second portions (107b) that are oriented transversely to one another (“The linear movement of the driver 141 is defined by movement of the tip end (front end) of the driver 141 within the driving hole 121a of the driver guide 121 and by movement of the connecting pin 145 for connecting the driver 141 and the link arm 143 along a linear guide hole 107 a which is formed in the cover plate 107 A and extends in the longitudinal direction. Further, a guide member in the form of a guide pin 147 which extends in a direction transverse to the extending direction of the link arm 143 is provided on the extending end region of the link arm 143. The guide pin 147 moves along a generally semi-circular arc guide hole 107 b formed in the cover plate 107 A.” col. 12 l. 27-38), wherein the cam is at least partially positioned in the slide such that the cam acts on the lifting element to move the lifting element during rotation of the cam (“as shown in FIGS. 26 and 27, it is configured such that connection between the switch block 183 and the flat cam 179 is made at the time when the driving pin 133 revolves toward a position to engage with the C-shaped engagement recess 144 of the link arm 143c” col. 17 l. 18-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731